Citation Nr: 0011994	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hepatitis.

2.  Entitlement to an increased (compensable) rating for 
sinusitis.

3.  Entitlement to an increased (compensable) rating for a 
skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating 
decision by the New York, New York RO.  This case was before 
the Board in December 1997 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran failed to report for scheduled VA 
examinations in 1999.  Good cause for his failure to report 
has not been demonstrated and he has not expressed any 
willingness to report for new examinations.

3.  The clinical evidence of record submitted in connection 
with the veteran's appeal is insufficient for establishing an 
increased rating for hepatitis, sinusitis, or a skin disorder 
of the feet.


CONCLUSIONS OF LAW

1.  An increased rating for the veteran's service-connected 
hepatitis must be denied due to his failure without good 
cause to report for scheduled VA examinations.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.655 (1999).

2.  An increased rating for the veteran's service-connected 
sinusitis must be denied due to his failure without good 
cause to report for scheduled VA examinations.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.655 (1999).

3.  An increased rating for the veteran's service-connected 
skin disorder of the feet must be denied due to his failure 
without good cause to report for scheduled VA examinations.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision dated in August 1946, the veteran was 
granted service connection for: hepatitis, evaluated as 10 
percent disabling; sinusitis, evaluated as noncompensable; 
and a skin disorder (chronic scaling) of the feet, evaluated 
as noncompensable.  By rating decision dated in February 
1966, a noncompensable evaluation was assigned to the 
veteran's service-connected hepatitis.

In January 1993, the veteran submitted a statement claiming 
that his service-connected hepatitis, sinusitis and skin 
disorder of the feet had become worse over the years.  

VA outpatient treatment reports dated from 1992 to 1993 note 
that the veteran was seen on several occasions with various 
complaints.  However, no complaints or findings of hepatitis, 
sinusitis, or a skin disorder of the feet were noted.  

The RO reviewed the above treatment records and in an October 
1993 rating decision, continued noncompensable ratings for 
the veteran's service-connected hepatitis, sinusitis, and 
skin disorder of the feet.  The veteran appealed.

Additional VA outpatient treatment reports, dated from 1992 
to 1994, were received by the RO in March 1994.  These 
treatment reports note that the veteran was seen on several 
occasions with various complaints; however, no complaints or 
findings of hepatitis, sinusitis, or a skin disorder of the 
feet were noted.

A June 1995 VA special alimentary appendages examination 
report notes the veteran's complaints of persistent nausea 
and heartburn.  The veteran's history of hepatitis while in 
service and hiatal hernia was noted.  The examiner noted that 
the veteran's most recent (July 1994) blood work, including 
liver function tests, was within normal limits.  Examination 
revealed no hepatomegaly.  Bowel sounds were noted to be 
okay.  Impression was history of hepatitis/hiatus hernia, no 
apparent relationship between the two.  The examiner noted 
that there was no evidence of active liver disease, and 
related the veteran's persistent symptoms to hiatus hernia.  

The veteran testified during an April 1996 personal hearing 
that his service-connected hepatitis has gotten worse.  He 
indicated that his symptoms include pain, heartburn, 
diarrhea, fatigue and nausea.  The veteran's representative 
argued that the June 1995 VA examination was inadequate for 
rating purposes, because, in part, of the examiner's failure 
to order a liver biopsy.  The veteran further testified that 
his service-connected sinusitis causes pressure around his 
eyes.  No testimony relating to the veteran's service-
connected skin disorder of the feet was provided.

The evidence of record indicates that the RO scheduled the 
veteran to undergo VA special alimentary appendages, nose and 
sinuses, and skin examinations in May 1996, but the veteran 
failed to report.

VA outpatient treatment reports, dated in 1995, were received 
by the RO in June 1996.  These treatment reports note that 
the veteran was seen on several occasions with various 
complaints, mostly relating to chronic venous stasis ulcers.  
No complaints or findings of hepatitis, sinusitis, or a skin 
disorder of the feet were noted.

After reviewing the aforementioned evidence in December 1997, 
the Board remanded the case to the RO for additional 
development, including VA examinations in internal medicine; 
ear, nose and throat (ENT); and dermatology.  All indicated 
tests were to be accomplished, including liver function 
tests.  The Board also instructed the RO to request the names 
and addresses of all health care providers where the veteran 
received treatment for his hepatitis, sinusitis and skin 
disorder of the feet since June 1995.

The evidence of record indicates that the RO scheduled the 
veteran to undergo the VA examinations referenced in the 
Board's Remand in September 1998, but the veteran failed to 
report.  The request had apparently been sent to his latest 
known address of record and had not been returned as 
undeliverable by the United States Postal Service (USPS).  In 
a Supplemental Statement of the Case mailed in September 
1998, the RO denied the veteran's claims for increased 
ratings for hepatitis, sinusitis and skin disorder of the 
feet under the provisions of 38 C.F.R. § 3.655, informing the 
veteran of his failure to report for the scheduled VA 
examinations.  

In a statement received by the RO in February 1999, the 
veteran's representative stated that the veteran was "unable 
to report for scheduled examinations due to the severity of 
symptomatology associated with his service connected skin 
condition of the feet."  It was requested that new 
examinations be scheduled after May 1, 1999.

The RO once again scheduled the veteran to undergo the VA 
examinations referenced in the Board's Remand in May 1999, 
but the veteran failed to report.  The request had apparently 
been sent to his latest known address of record and had not 
been returned as undeliverable by the USPS.  In a 
Supplemental Statement of the Case mailed in June 1999, the 
RO notified the veteran of its reasons for continuing its 
evaluations of the veteran's service-connected hepatitis, 
sinusitis and skin disorder of the feet and informed the 
veteran of his failure to report for the scheduled VA 
examinations.  The veteran did not offer any explanation for 
his failure to report for a VA examination, nor did he 
express a willingness to report for an examination.  In 
addition, the veteran has failed to respond to VA's April 
1998 request for additional medical evidence.

Analysis

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible, 
and, therefore, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.

Additionally, disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  The Court has stated that where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1995).

The veteran's service-connected hepatitis is currently 
evaluated as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Under Diagnostic Code 7345, a 
noncompensable evaluation is warranted when the infectious 
hepatitis is healed, nonsymptomatic.  A 10 percent evaluation 
requires demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation requires minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent evaluation requires moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 100 percent evaluation 
requires marked liver damage manifest by liver function test 
and marked gastrointestinal symptoms, or with episodes of 
several weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4114, Diagnostic Code 7345 (1999).

The veteran's service-connected skin disorder of the feet is 
currently assigned a noncompensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic 
Code 7806, a noncompensable evaluation is warranted when 
there is slight, if any, exfoliation, exudation, or itching 
on a non-exposed surface or small area.  A 10 percent 
evaluation requires exfoliation, exudation, or itching on an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the nose and throat were revised.  
At the time the veteran filed his original claim for an 
increased rating, his service-connected sinusitis was 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510, as in 
effect prior to October 7, 1996.  Under these criteria, 
sinusitis with X-ray manifestations only, and with symptoms 
either mild or only occasional, warranted a noncompensable 
evaluation.  A 10 percent evaluation was warranted for 
moderate sinusitis, with discharge or crusting or scabbing 
and infrequent headaches. A 30 percent evaluation was 
warranted for severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was warranted for post-operative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

On October 7, 1996, the rating criteria for diseases of the 
nose and throat were revised and are now found at 38 C.F.R. § 
4.97, Diagnostic Code 6510 (1999).  Under the revised 
criteria, a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only.  A 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

As the veteran's claim for an increased rating for sinusitis 
was pending when the regulations pertaining to diseases of 
the nose and throat were revised, he is entitled to the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Pursuant to 38 C.F.R. § 3.655 (1999), when entitlement to an 
increased rating cannot be established without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with his claim for an increased rating, the claim 
shall be denied.

In this case, the veteran had not been examined by VA in 
conjunction with his claims for increased ratings.  The 
Court's holding in Littke v. Derwinski, 1 Vet. App. 90 (1990) 
states that the Board must determine the adequacy of VA 
examinations and requires the Board to assist the veteran in 
obtaining an adequate VA examination.  Littke, 1 Vet. App. at 
92.  Having noted that the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one, the Board's December 
1997 Remand included direction that the veteran be afforded 
VA examinations in internal medicine; ear, nose, and throat 
(ENT); and dermatology, in order to ascertain the nature and 
severity of his residuals of hepatitis, sinusitis, and skin 
disorder of the feet.

However, the veteran failed to report for VA examinations 
scheduled for May 1999.  He has given no reason for his 
failure to report for an examination, nor has he expressed a 
willingness to report for an examination.  Absent the 
clinical findings that would have been produced had the 
veteran attended a VA examination, there is insufficient 
evidence to establish increased ratings for veteran's 
disabilities at issue.  Therefore, the veteran's claims must 
be denied in accordance with 38 C.F.R. § 3.655 (1999).


ORDER

Entitlement to an increased (compensable) rating for 
hepatitis is denied.

Entitlement to an increased (compensable) rating for 
sinusitis is denied.

Entitlement to an increased (compensable) rating for a skin 
disorder of the feet is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

